Citation Nr: 9919410	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  92-01 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for claimed rheumatoid 
arthritis.  

2.  Entitlement to service connection for the claimed 
residuals of a head injury.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

James L. March, Counsel


INTRODUCTION

The veteran served on active duty from April 1946 to November 
1949.  

In June 1985, the Board denied service connection for the 
claimed residuals of injuries to the back, legs, hips, left 
shoulder and head.  The veteran filed a statement in December 
1986 requesting that his claims be reopened.  In February 
1987, the RO advised the veteran that new and material 
evidence was required to reopen the claims.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an April 1991 rating decision of the 
RO, which denied service connection for rheumatoid arthritis 
and residuals of injuries to the legs, hip, left shoulder and 
head.  

In March 1993, the Board remanded the case for additional 
development.  In July 1995, the Board determined that new and 
material evidence had been submitted to reopen the veteran's 
claims and granted service connection for residuals of 
injuries to the left shoulder and knees.  The issues of 
service connection for rheumatoid arthritis and residuals of 
injuries to the hip and head were remanded for additional 
development.  The RO subsequently granted service connection 
for residuals of an injury to the left hip.  

(The issue of service connection for residuals of a head 
injury is addressed in the remand section of this document.)  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  No competent evidence has been submitted to show that the 
veteran has current disability manifested by rheumatoid 
arthritis due to disease or injury which was incurred in or 
aggravated by service.  



CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim of service connection for rheumatoid arthritis.  
38 U.S.C.A. §§ 1110, 1131, 5107(a), 7104 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.303 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation. Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The veteran alleges that he has rheumatic arthritis due to 
his period of service.  The service medical records and all 
post-service medical evidence are negative for any evidence 
of rheumatic arthritis.  Indeed, a July 1993 VA examination 
included a blood test which was negative for the rheumatoid 
factor.  

The Board notes that the veteran has been awarded service 
connection for post-traumatic arthritis of several joints due 
to injuries sustained when he was hit by a truck in service.  
However, there is no medical evidence of rheumatoid arthritis 
or other competent evidence showing that the veteran has ever 
had rheumatoid arthritis.  The Board is cognizant of the 
veteran's opinion that he has rheumatic arthritis due to 
service.  As a lay person, however, he is not shown to have 
the expertise to proffer medical opinions or diagnoses.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In the absence of any medical evidence that the veteran has 
rheumatic arthritis due to disease or injury which was 
incurred in or aggravated by service, the Board must conclude 
that the veteran has failed to meet his initial burden of 
producing evidence of a well-grounded claim of service 
connection.  

In claims that are not well grounded, VA does not have a 
statutory duty to assist the veteran in developing facts 
pertinent to his claim.  VA, however, may be obligated under 
38 U.S.C.A. § 5103(a) to advise a veteran of evidence needed 
to complete his application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the veteran of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  

The Board finds that a remand is not required in this case.  
The veteran has not put VA on notice that competent evidence 
exists that supports his claim that he has rheumatic 
arthritis related to service.  

The Board has disposed of the claim on a ground different 
from that of the RO, that is, whether the veteran's claim is 
well grounded rather than whether he is entitled to prevail 
on the merits, but the veteran has not been prejudiced by the 
Board's decision.  In assuming that the claim was well 
grounded, the RO accorded the veteran greater consideration 
than his claims warranted under the circumstances.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  



ORDER

Service connection for rheumatoid arthritis is denied, as a 
well-grounded claim has not been presented.  



REMAND

In a July 1991 letter, the veteran alleged that the RO had 
"ignored or misinterpreted the regulations and laws" and 
"that clear and unmistakable errors were made" regarding 
his November 1983 and December 1986 claims.  Again, in an 
April 1994 statement, the veteran questioned the RO's 
phrasing of the issue, alleging that the issue should be 
whether the RO made clear and unmistakable errors in 
adjudicating his earlier claims.  The Board construes these 
statements as claims of clear and unmistakable error (CUE) 
which have not yet been addressed by the RO.  Further, the 
CUE claims are inextricably intertwined with the issue of 
service connection for residuals of a head injury.  See 
Henderson v. West, 12 Vet. App. 11, 20 (1998).  Thus, the RO 
must consider the CUE claims before final appellate 
consideration of the service connection issue currently on 
appeal.  

In addition, the report of a September 1995 VA examination, 
conducted pursuant to the Board's remand instructions, shows 
a diagnosis of dementia.  It was noted that the etiology was 
unknown but that the dementia was possibly secondary to the 
veteran's head trauma in the service.  The examiner 
cautioned, however, that he would not have expected that the 
veteran's mentation would have been getting progressively 
worse over time as the veteran's spouse had indicated.  If 
the issue of service connection is not rendered moot by the 
RO's consideration of the CUE claim, the veteran should be 
afforded a new neurology examination for an opinion 
concerning the medical probability of whether the dementia is 
due to the head injury in service.  As the issue of service 
connection may be rendered moot by the resolution of the CUE 
claim, consideration of the issue of whether the service 
connection claim is well grounded will not be addressed at 
this time.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should take appropriate steps 
to provide the veteran an opportunity to 
submit any evidence or argument 
concerning the issue of whether there was 
CUE in the prior RO determinations.  
Then, the RO should adjudicate the CUE 
issues.  

2.  If the issue of service connection 
for residuals of a head injury is not 
rendered moot, the RO then should take 
appropriate steps to request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him since service for 
residuals of a head injury, to include 
dementia.  After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

3.  The RO should schedule the veteran 
for a VA neurology examination to 
determine the nature and likely etiology 
of any residuals of a head injury.  All 
indicated testing should be done in this 
regard.  The claims folder must be made 
available to and reviewed by the 
examiner, and the examiner should report 
whether the claims folder was indeed 
available and reviewed.  Based on the 
review of the case, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the veteran 
has any current disability due to a head 
injury in service.  Specifically, the 
examiner should state whether it is at 
least as likely as not that the veteran's 
dementia is due to a head injury in 
service.  A complete rationale for any 
opinion expressed must be provided.  The 
report of the examination should be 
associated with the veteran's claims 
folder.  

4.  After undertaking any additional 
indicated development, the RO should 
conduct a de novo review of the veteran's 
claim of service connection for residuals 
of a head injury.  Due consideration 
should be given to all pertinent laws and 
regulations.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be issued a 
Supplemental Statement of the Case, which 
should include all pertinent laws and 
regulations, and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 

